Title: To James Madison from Abraham Gibbs, 6 January 1808
From: Gibbs, Abraham
To: Madison, James



Sir,
Palermo 6th. Jany. 1808

At the request of Mr Thomas Lear Consul at Algiers, I have the honor to transmit you herewith Copy of his Circular of 16th: December ulto containing the Intelligence of the release of the American Vessels detained by the Algerines &c.
In the same time I forward you the returns of the American trade at this port between 1st. July, & 31st. december last: the American Commerce Was greater last year, than it ever was before in this Island & more than 80 Vessels entered this port during the same; but it is to be feared it will be greatly diminished this year by the late Measures adopted by the English and French Governments.
The quarantine from America has been reduced to 14 days in this Island.
I Beg leave to enquire, how Am I to reimburse Myself Should the Sums I pay to the American Seamen that are occasionally found in distress in this Island, exceed the funds I hold for Account of the United States to that purpose.  I have the honor to be respectfully Your most obedt. & humble Servt.

Abram GibbsConsul